   Case 2:17-cv-00138-MHT-JTA Document 39 Filed 04/24/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


LEONARD SHACK,                        )
                                      )
     Plaintiff,                       )
                                      )           CIVIL ACTION NO.
     v.                               )             2:19cv402-MHT
                                      )                  (WO)
OFFICER FITZPATRICK and               )
LT. WITNEY, Supervisor,               )
                                      )
     Defendants.                      )

                                   OPINION

    Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,        filed      this      lawsuit       complaining         that

correctional       officers        failed    to     protect     him     from

assault     by    another    prisoner        and    that   he    has     not

received necessary treatment for a serious eye injury

he received during that attack.                    This lawsuit is now

before the court on the recommendation of the United

States    Magistrate        Judge     that    plaintiff’s        case     be

dismissed without prejudice for failure to prosecute.

There are no objections to the recommendation.                         After

an independent and de novo review of the record, the
   Case 2:17-cv-00138-MHT-JTA Document 39 Filed 04/24/20 Page 2 of 2



court    concludes        that      the      magistrate        judge’s

recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 24th day of April, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
